Citation Nr: 1822130	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-29 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right ear hearing loss


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corp from May 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, his right ear hearing loss is etiologically related to acoustic trauma sustained in active service.

2.  Tinnitus is etiologically related to acoustic trauma sustained in active service.


CONCLUSIONS OF LAW


1.  Right ear hearing loss was incurred in active service.  38 U.S.C. § 1101, 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  Tinnitus was incurred in active service.  38 U.S.C. § 1101, 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2017).



	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the Board is granting the Veteran's appeals there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to these claims, given that any error would be harmless.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Merits
Right Ear Hearing Loss- Granted


The Board notes at the onset that there is no dispute that the Veteran was exposed to acoustic trauma in service.  Moreover, the Veteran's April 1973 separation examination report that his right ear hearing at the time of separation was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
10
10
15

The Board takes notice that 20 hertz audiometric reading indicates some degree of hearing loss at separation.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  As such the Board notes that the Veteran's had right ear hearing loss at the time of separation.  However, in order for the Veteran's right ear hearing loss to be considered a disability for VA purposes it must meet the requirements of 38 C.F.R. § 3.385.  The Veteran's right ear hearing loss met this requirement at reported in his most recent May 2013 VA examination was reported as the following:  




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
50
60
70

Thus, meeting the requirement of a hearing loss disability under 38 C.F.R. § 3.385.  

The Veteran has asserted that his right ear hearing loss is related to his acoustic trauma in service.  The Board notes that the Veteran is competent to assert the presence of symptoms subject to lay observation.  The Veteran is also highly credible in this regard as he had some level of right ear hearing loss at time of his separation.  Given the fact of these credible statements of the Veteran regarding the continuing symptoms since his separation from service.  The Board finds that service connection is warranted.  See 38 C.F.R. § 3.303(a) (service connection must be considered on the basis of the places, types, and circumstances of his service as shown by his service records, the official history of each organization in which he served, his medical records, and all pertinet medical and lay evidence);  see also Jandreau v. Nicholson, supra; and Buchanan v. Nicholson, supra.
 
After having carefully reviewed the record, and weighing the evidence in support of the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran has diverticulosis is related to his active service.  Resolving any doubt in the Veteran's favor, entitlement to service connection diverticulosis has been established, and the appeal is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


Merits
Tinnitus - Granted

The Veteran has asserted that he has tinnitus as a result of acoustic trauma sustained while in active service.  A review of the Veteran's service separation form shows that he had hearing loss at the time of seperation in both ear.  Therefore, the Board concedes the Veteran's exposure to acoustic trauma while in active service.
 
A review of the service medical records is silent for treatment for or a diagnosis of tinnitus while the Veteran was in active service.  However, the Veteran has reported that he first experienced tinnitus while in active service and has continued to experience tinnitus since his separation from active service as implied in the June 2013 correspondence.  
 
The Veteran is competent to report when he first experienced tinnitus and that the symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible.
 
The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  The Veteran is competent to identify tinnitus and his statements have been found credible. 
 
In sum, the Board has conceded acoustic trauma during active service.  The Veteran has competently reported that he first experienced tinnitus while in active service and that he has continued to experience it since that time and those statements have been found credible by the Board.
 
Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for tinnitus is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to service connection for tinnitus is granted.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


